THE THIRTEENTH COURT OF APPEALS

                                   13-18-00350-CR


                                   Billy Joe Roush
                                           v.
                                  The State of Texas


                                 On Appeal from the
                     424th District Court of Llano County, Texas
                              Trial Cause No. CR7464


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

April 23, 2020